Title: From John Adams to Benjamin Rush, 18 July 1812
From: Adams, John
To: Rush, Benjamin



Quincy July 18. 1812

Your Letter of the 8th, my dear Friend is pleasing and it is painfull to me, in a high degree.
You are not less allarmed, than I am grieved, at the opposition to the general Government in our State. But I am more allarmed and grieved at the Apologies furnished for it by that general Government in their Stupid Embargo and their wicked refusal to build a few Frigates.
You will daily read more and more of the Rage of New England and perhaps, New York. The real Object is a Change of President. The Means they employ are exactly those of Virginia and Pensilvania in 1798 and nine. If they Succeed, what then? Truth, Honour, Justice, will Say
Nec Jus est justior. Ulla Quam necis artifices arte perire Sua. 
You may think that personal Feelings dictate these Reflections. God forbid. My personal Feelings are of no more weight with me, in Such circumstances of the public, than the feelings of a Rose bug, that I daily crush between the Thumb and finger of my leather Glove.
You Say the physical Force of my State equals that of yours. This is conceeding too much, in one Sense. Your Numbers are Superiour; your Wealth is at least equal, I believe Superiour. You have Knowledge and Talents at least equal; perhaps Superiour, among you. What then?
Bring the Massachusetts and Pensilvania, into Collision and Conflict, at the present moment, and We would drive you to the Missisippi and drown you in the River.
How can this be? you will say? I will tell you. You are as brave as we are. I doubt it not, and as honest. What then. We have System; We have method; We have order; We have more than one hundred thousand free thinkers and free Voters; We have Preparation; We have a Militia, organised, disciplined; We have Cavalry and Infantry; Horse foot and dragoons; and We have Artillery; one hundred and thirty Seven brass Field Pieces belonging to Companies of Artillery Scattered through the State. Stand recorded in the legal official Returns to the Legislature. Nay the two immortal Peices, christened the Hancock and Adams, the only ones We possessed in 1775 are Still ready to pour forth their muttering and complaining Thunders, in case of need. Our Militia have arms and Uniforms, and System. What have yours? You had better not compel New England to reveal herself to herself. You had better not compel New  England to reveal herself to her Sister States. You had better not compel her to reveal herself to the World. If you do, you will find Something of which you and the Continent and the World, have at present no Idea.
With you, I think the present War with Great Britain just and necessary; and with you I am determined to Stand or fall with the National Government. The War will be as ruinous to me as to you. I could easily Shew you in what manner. But as I have Sacrificed every Thing to the Union, through my whole Life, I Shall not depart from that Principle at present. Intimate as We have been you know but little of the Sacrifices I have made to that great object. You have advised and urged me to write my own Life. I Shall never do it. But if I Should attempt any Sketches they shall be addressed to you.
But Suppose, New England and New York Should prevail and turn out Mr Madison as Mr Madison and Mr Jefferson turned me out in 1800. What will follow? Suppose, they get Mr Jay for President and Mr Clay for Vice President, what will they do? Will they acknowledge the sovereignty of the Seas in G. Britain? Will they acknowledge the British Doctrine of Blockades? Will they acknowledge the Right of Visitation Search and Impressment of Seamen? Will they give Up the Claim of Compensation for two or three hundred Vessels piratically taken and piratically condemned by their Puppet tool of a Judge of Admiralty deciding against the Law of Nations in obedience to Usurping orders in Council?
Oh dear! thus far had I written when called down to breakfast I beheld by the side of my Bowl of Chocolate, your Letter unsealed of the 13th. I Swallowed its Paragraphs, between every two Spoonfuls, and it made me forget War Politicks, Parties, Factions and every Feeling of ill nature. I never read a Letter from you with so much pleasure. And I am Sure I cannot invent a Stronger Expression. You Shall hear more of this Letter. But not now. I will return from this digression, to my first subject.
What measures will the new Administration that is to turn and Mr Madison adopt and pursue? Can they make a Peace with England, without Humiliations and Concessions, Surrendering the Rights of Nations, and a very important Part of our national Sovereignty and Independence? I am confident they cannot. And will this proud Continent Submit to Such disgrace? I feel that it will not. Will this virtuous Nation be guilty of Such Wickedness? Can this honest People commit Such Knavery and Treachery? Can generous Souls think of Such baseness?
Again, can We Submit to all this Infamy, without incurring a certain War with France and all her Allies? The bebritished Party would meet this Consequence with Joy: But will the People of America? I begin to doubt my own Judgment in every Thing; but either I have no sense, or the American People have more sense, and more honesty than to exchange a War with Britain for a War with France and all her Allies.
A northern Confederacy would excite and compel a Southern Confederacy. A northern Alliance with Britain, would compel a Southern Alliance with France. A Southern Alliance with France would cede Canada to France. A French Standard once erected in Canada, and the Canadian French would do the Business.
My northern Brothers must see this. They can mean nothing but to turn out Madison. In this I hope and believe they will not Succeed. They may also mean to get a Navy. In this I hope they will Succeed. They must, they shall succeed. A Navy of Privateers at least. Our northern States will fit out Frigates and Seventy fours for Privateers, rather than not have a maritime Protection, if the War continues.
In 1775. &c The Flames of Charlestown and Falmouth and in Subsequent years, the Prison  Church —of New York, and the Prison Ships would have Set fire to a marble Statue or a Palace of Ice. There will very soon be inflammation enough. Fredericks reason was like Cromwells Napoleons and Hamiltons. It was as confused as the Logos of Plato, the Ratio of Manilius, or the Reason of Tom Paine, and the human Mind of Condorcet.
You Ben are “the Friends of Peace”? And who is not? Would they Apostatize from the Law of Nations, acknowledge a Despotism on the Ocean, Acknowledge the K. of Englands Proclamation for visiting and Searching Ships for the purpose of impressing Men, Submit to Paper Blockades of the whole Globe, give up the unnumbered Millions of Property, piratically plundered, Sollicit the Protection of the British Navy form and Alliance offensive and defensive with that power and declare War against France? Nothing Short of all this will procure Peace with Great Britain at present. Is your Bar ready to Subscribe to all this? Those who conceive hopes, from a Change of Ministry in England, are deceived. They know not the Character, the dominant Passions of the English Nation.
I thank you for Mr Ingersols oration, whose Eloquence, and Sentiment and Prophecies are very fascinating to my Feelings. The Panegyric on the Controllers Oration in the Newspaper is no Surprize to me. I expected as much, and expect more Still from the Pamphlet when I can obtain it. Richard has the true fire of the Flint. He is a genuine Branch of the old Stock.
I have overlooked, perhaps the most important Point in your Letter, to wit the Sin that has proved displeasure and brought down the Judgment of War. The Sins are many: Whisky, Banks &c &c &c &c &ca  ad infinitum. But if there is any Thing in Morality or Religion, the Injustice, the Ingratitude and the Hypocricy to which you allude must be one black bead in the long rosary.
Did you ever Visit Passaick River? Your Daughter has no doubt Seen Niagara. The dashing and Washing and Roaring of the Word Washington! Washington! Washington!, deafens Stunds and confounds multitudes who are Spectators or within hearing. How many Young Ladies and young Gentlemen? how many Old Ladies and Old Gentlemen have been precipitated down this Cataract from Shear dizziness, as fatally as the beautiful Mrs Cummins down the Falls of Passaick?
There is no distinction of Parties here. Republicans and Federalists are equally guilty. There is not however one Man of Sense in either Party who is Sincere in this Idolatry. It is all pure Hypocricy. Every one of them knows that Washington was neither Pilot, Steersmen, Sailing Master or real Captain.
I have passed over another point in this or Some former Letter. You teach your Family that there is no Religion in France: but much in England. Here I differ. There is according to all my observation as much Religion and Morality in France as in England. There is as much Atheism, Deism Pyrronism and every Species of Infidelity in England as in France.

John Adams
